DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Issuing a Bad Check plus $1,695.99 in Restitution imposed on July 28, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years with 2 years suspended. Plus restitution of $1,695.99
The reason for the amendment is that the original sentence imposed is contrary to the Law of the State of Montana because restitution is ordered without any portion of the sentence suspended or deferred. By suspending 2 years of the sentence, this will give the Petitioner an opportunity to make restitution, hence the State will be able to monitor this individual to insure payment of the restitution.
We wish to thank William Joyce of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.